 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY ESQ. SR., doing                  Case No. 1:21-cv-00870-NONE-EPG
      business as SHEETMETAL &
12    ASSOCIATES,
13                        Plaintiff,                     SCREENING ORDER
14            v.                                         ORDER FOR PLAINTIFF TO:
15    U.S. INTERNAL REVENUE SERVICE                      (1) FILE A FIRST AMENDED COMPLAINT;
      TAXPAYER ADVOCATE,                                     OR
16
                          Defendant.                     (2) NOTIFY THE COURT THAT HE
17                                                           WISHES TO STAND ON HIS
                                                             COMPLAINT
18
                                                         (ECF No. 1)
19
                                                         THIRTY-DAY DEADLINE
20
21          Plaintiff Shannon O. Murphy Esq. Sr. doing business as Sheetmetal & Associates
22   (“Plaintiff”) is proceeding pro se and in forma pauperis in this action. Plaintiff filed the
23   Complaint commencing this action on June 1, 2021. (ECF No. 1.) The Complaint sets forth
24   claims against the U.S. Internal Revenue Service Taxpayer Advocate arising out of two phone
25   calls that caused Plaintiff to panic. The Court finds that the Complaint fails to state any

26   cognizable claims.

27          After Plaintiff reviews this order, Plaintiff can decide to file an amended complaint, which

28   the Court will screen in due course. Plaintiff can also notify the Court that he wants to stand on
                                                         1
 1   his complaint, in which case this Court will issue findings and recommendations to the district

 2   judge assigned to the case recommending that Plaintiff’s complaint be dismissed for the reasons

 3   in this order. If Plaintiff does not file anything, the Court will recommend that the case be

 4   dismissed.

 5   I.      SCREENING REQUIREMENT
             As Plaintiff is proceeding in forma pauperis, the Court screens this complaint under 28
 6
     U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,
 7
     the court shall dismiss the case at any time if the court determines that the action or appeal fails to
 8
     state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 9
             A complaint is required to contain “a short and plain statement of the claim showing that
10
     the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
11
     required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
12
     conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
13
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
14
     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
15   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this
16   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
17   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681
18   (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
19   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
20           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

21   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

22   pro se complaints should continue to be liberally construed after Iqbal).

23   II.     ALLEGATIONS IN THE COMPLAINT
             The Complaint alleges as follows:
24

25           3. Plaintiff’s Mr. Shannon O. Murphy Esq. Sr. while he did remain perform legal
             business attending his legal advisory and document company named Sheetmetal &
26           Associates, about 5:45 p.m. (PST). was told by IRS. Taxpayer Advocate Hotline
             agent of named, Ms. Barton, that the IRS relevant computer information system
27           was being up-dated, and that he should call back the following Monday,
             01/04/2021, in order apply for at regards the IRS form 911, “Request for Taxpayer
28           Advocate Service Assistance” reply.
                                                          2
 1
             4. Mr. Murphy, ths case plaintiff’s, did in fact call again the Taxpayer Advocate
 2           Hotline, at (877) 777-4778, on Monday, 01/04/2021, and was reach IRS agent
             #1003651022, Mr. White, at about 6:28 p.m. (PST).
 3           Mr. White, agent to defendant, did place Mr. Murphy on hold, for he implied was
             going to be a brief period of time, in order he, Mr. White, attend fair to
 4           applications relevant, and could be indicated applied by he alone, regards handling
             mine request IRS advocate relevant assistance; Mr. White, of case defendant’s
 5           agents, after about a 15 min. wait, never returned to the telephone call remain at
             hold jurisdiction, he apply he should return; Plaintiff’s Mr. Murphy, was compel a
 6           panic – attack, upset VA doctor diagnosed accords relevant Bipolar 1 Disorder,
             and since so, Mr. Murphy alleges an type assault took place. Consequently before
 7           here as was, there must definitely had occur a “breach of contract”.

 8           5. Plaintiff’s Mr. Murphy, latter, on 01/06/2021, attempted to call again, in order
             comply a regards complain against the unfair subject Mr. White, did allow for tort-
 9           negligence regards occur, since he failed continue at the telephone conversation at
             fair progress, by he should attempt try contact to Murphy, after telephone
10           conversation was interrupted; Plaintiff’s Mr. Murphy, this time was answered by
             an IRS agent at (877) 777-4778, named Mr. Lopez, agent #1000158053, at about
11           5:45 p.m. (PST), and was very rudely detoured of fair necessary communications
             relevant mine asked, requested, required. Plaintiff’s Murphy was caused again an
12           panic – attack, that plaintiff alleges, on purpose, to elude, as for Mr. Lopez, be fair
             apply relevant for continuity remain attend 911 form.
13

14   (ECF No. 1 at 2.)

15           In a section titled “Cause of Action,” Plaintiff lists breach of contract, tort-negligence,

16   assault-covert method, and injury/illness. (ECF No. 1 at 2.) Plaintiff requests relief in the form of
     “[r]elative declares plaintiff Shannon O. Murphy Esq. Sr. dba. Sheetmetal & Associates, an
17
     INLC., victor, attends at court case relevant, associate a fair justice concern this U.S. District
18
     Court jurisdiction.” (Id. at 3.) Plaintiff also requests “future court costs, medical support relative
19
     costs, by allow award to plaintiff, for such above mentioned requires a restitution, compensation,
20
     $3,040,000” and “[m]edical billing costs to payment relevant medical facilities, include also
21
     relevant VA Clinics used, are of also to be accommodated secure relevant paid up, and to with,
22
     for now, to then, and for the future, a medical related issue, for billing be of manifest, occur, that
23
     to be paid, at relevant plaintiff’s.” (Id.)
24
     III.    ANALYSIS OF PLAINTIFF’S CLAIMS
25           A.      Pleading Standards
26           As set forth above, Federal Rule of Civil Procedure 8(a) (“Rule 8(a)”) requires a
27   complaint to contain “a short and plain statement of the claim showing that the pleader is entitled
28
                                                         3
 1   to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint is not required to include detailed factual

 2   allegations, it must set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief

 3   that is plausible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). It must

 4   also contain “sufficient allegations of underlying facts to give fair notice and to enable the

 5   opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
     Moreover, Plaintiff must demonstrate that each named defendant personally participated in the
 6
     deprivation of his rights. Iqbal, 556 U.S. at 676-77.
 7
              A court may dismiss a complaint for failure to comply with Rule 8(a) if it is “verbose,
 8
     confusing and conclusory.” Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981);
 9
     Brosnahan v. Caliber Home Loans, Inc., 765 Fed. App’x 173, 174 (9th Cir. 2019). Additionally, a
10
     court may dismiss a complaint for failure to comply with Rule 8(a) if it is “argumentative, prolix,
11
     replete with redundancy, and largely irrelevant.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.
12
     1996).
13
              The Complaint violates Rule 8(a). The allegations are confusing and convoluted, making
14
     it difficult for the Court to determine what, if any, cognizable claims are included in the
15   Complaint. Although the Federal Rules employ a flexible pleading policy, Plaintiff must give fair
16   notice to the defendants and must allege facts that support the elements of the claim plainly and
17   succinctly. It is Plaintiff’s duty to articulate his claims, not the Court’s or the defendant’s duty to
18   try to decipher what claims Plaintiff is asserting in the action.
19            The Court will grant Plaintiff leave to amend his complaint so that he can include
20   additional factual allegations and make a clear statement. If Plaintiff chooses to amend his

21   complaint, Plaintiff should use clear and plain language. He must allege facts and a cause of

22   action that outlines his claims. Plaintiff must allege the who, what, when, where, and why of his

23   claims. Plaintiff must explain his case with specificity and identify what each defendant did,
     which claims he intends to bring against each defendant, and the bases for those claims.
24
              B.     Legal Standards
25
              In the event Plaintiff amends his complaint, the Court provides the following legal
26
     standards which may be relevant to his action:
27
     ///
28
                                                          4
 1          1.      Sovereign Immunity

 2          The United States is immune from suit absent specific statutory consent waiving

 3   immunity. Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 141-142 (1972); United

 4   States v. Shaw, 309 U.S. 495, 500-501 (1940). Even when suits against the United States are

 5   authorized, they may only be brought in designated courts with jurisdiction over the subject
     matter of the suit. Shaw, 309 U.S. at 501. Therefore, before the merits of Plaintiff's claim can be
 6
     considered, there must be statutory authority which confers subject matter jurisdiction on this
 7
     Court. Plaintiff must also allege sufficient factual detail to allow the Court to reasonably infer that
 8
     it has jurisdiction over Plaintiff's claims. Iqbal, 556 U.S. at 678; Moss v. U.S. Secret Service, 572
 9
     F.3d 962, 969 (9th Cir. 2009).
10
            Here, Plaintiff does not refer to any statute which specifically provides for a suit against
11
     the United States for damages. However, construing the allegations liberally, the Complaint may
12
     be interpreted as asserting common law tort claims under the Federal Tort Claims Act (“FTCA”)
13
     and a breach of contract claim under the Tucker Act.
14
                    A. Federal Tort Claims Act
15          The FTCA is a waiver of sovereign immunity that allows a private litigant to bring causes
16   of action for state law torts against the United States and its employees acting in the scope of their
17   employment. 28 U.S.C. § 1346(b). It is the exclusive remedy for damages arising out of the
18   tortious actions of federal employees. 28 U.S.C. § 2679(b)(1). The FTCA provides that the United
19   States shall be liable for tort claims “in the same manner and to the same extent as a private
20   individual under like circumstances.” 28 U.S.C. § 2674; United States v. Olson, 546 U.S. 43, 46

21   (“[The FTCA] makes the United States liable ‘in the same manner and to the same extent as a

22   private individual under like circumstances.’”) (emphasis and citation omitted); United States v.

23   Orleans, 425 U.S. 807, 813 (1976) (“The Federal Tort Claims Act is a limited waiver of
     sovereign immunity, making the Federal Government liable to the same extent as a private party
24
     for certain torts of federal employees acting within the scope of their employment.”). The United
25
     States’ liability under the FTCA is determined using the substantive law of the state in which the
26
     allegedly tortious conduct occurred. Delta Sav. Bank v. United States, 265 F.3d 1017, 1025 (9th
27
     Cir. 2001).
28
                                                         5
 1          Administrative exhaustion is a required element of a claim under the FTCA. Gillespie v.

 2   Civiletti, 629 F.2d 637, 640 (9th Cir. 1980) (“The timely filing of an administrative claim is a

 3   jurisdictional prerequisite to the bringing of a suit under the FTCA, and, as such, should be

 4   affirmatively alleged in the complaint.”) (internal citation omitted); Brady v. United States, 211

 5   F.3d 499 (9th Cir. 2000) (stating that a claimant under the FTCA must comply with 28 U.S.C. §
     2675(a) before a district court can exert jurisdiction over the claim). Specifically:
 6

 7          An action shall not be instituted upon a claim against the United States for money
            damages for injury or loss of property or personal injury or death caused by the
 8          negligent or wrongful act or omission of any employee of the Government while
            acting within the scope of his office or employment, unless the claimant shall have
 9
            first presented the claim to the appropriate Federal agency and his claim shall have
10          been finally denied by the agency in writing and sent by certified or registered
            mail. The failure of an agency to make final disposition of a claim within six
11          months after it is filed shall, at the option of the claimant any time thereafter, be
            deemed a final denial of the claim for purposes of this section.
12

13   28 U.S.C. § 2675(a). “Because the requirement is jurisdictional, it ‘must be strictly adhered to.
14   This is particularly so since the FTCA waives sovereign immunity. Any such waiver must be

15   strictly construed in favor of the United States.’” Brady, 211 F.3d at 502 (quoting Jerves v.

16   United States, 966 F.2d 517, 521 (9th Cir.1992).

17          Plaintiff appears to be seeking to recover money damages from the United States based on
     two IRS employees’ allegedly tortious conduct. The FTCA is thus Plaintiff’s exclusive remedy
18
     for his tort claims. However, Plaintiff has not alleged facts demonstrating that he complied with
19
     the FTCA’s administrative exhaustion requirement. Plaintiff therefore fails to state a cognizable
20
     FTCA claim against the United States. If Plaintiff amends his complaint, he should allege facts
21
     demonstrating he complied with the FTCA’s administrative exhaustion requirement.
22
            Further, the FTCA does not apply to claims “arising in respect to the assessment or
23
     collection of any tax” are precluded under the FTCA. 28 U.S.C. § 2680(c). Any claims arising out
24
     of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel,
25
     slander, misrepresentation, deceit, or interference with contract rights are also excluded. 28
26
     U.S.C. § 2680(h). “[I]f the governmental conduct underlying a claim falls within an exception
27   outlined in section 2680, the claim is barred, no matter how the tort is characterized.” DaVinci
28
                                                        6
 1
     Aircraft, Inc. v. United States, 926 F.3d 1117, 1123 (9th Cir. 2019). Therefore, to the extent
 2
     Plaintiff’s claims relate to the assessment or collection of any tax or arise out of assault, battery,
 3
     misrepresentation, deceit, or any of the exceptions in section 2680, they are not covered by the
 4   FTCA’s waiver of sovereign immunity.1
 5            Finally, as noted above, as noted above, the United States’ liability under the FTCA is
 6   determined using the substantive law of the state in which the allegedly tortious conduct occurred.
 7   In the Cause of Action portion of the Complaint, Plaintiff lists “Tort-Negligence”.2 (ECF No. 1 at
 8   2. ) However, Plaintiff has not alleged where he was located during the events in his complaint or

 9   any other facts describing where the alleged negligence occurred. Assuming the conduct occurred

10   in California, Plaintiff is required to show a legal duty to use due care, of a breach of that duty,

11   and of a showing that the breach was the proximate or legal cause of plaintiff's injury. United

12   States Liability Insurance Co. v. Haidinger-Hayes, Inc., 1 Cal.3d 586, 594 (1970); see also Delta
     Savings Bank, 265 F.3d at 1025 (“To bring a suit under the FTCA based on negligence per se, a
13
     duty must be identified, and this duty cannot spring from federal law. The duty must arise from
14
     state statutory or decisional law, and must impose on the defendants a duty to refrain from
15
     committing the sort of wrong alleged here.”).
16
              In this case, construing the allegations liberally, it appears that Plaintiff alleges he was
17
     harmed after an IRS agent, Mr. White, placed him on hold for fifteen minutes and another IRS
18
     agent, Mr. Murphy, was rude to him. (ECF No. 1 at 2.) Plaintiff does not identify any statutory,
19
     decisional, or other law that would give rise to a duty to refrain from committing these acts and
20
     the Court is not aware of any. If Plaintiff elects to amend his complaint, he should identify the
21
     duty of care Defendant’s agents owed to him, including the relevant state law that imposes that
22

23
     1
      The Court notes that Plaintiff alleges that an “assault” took place during his conversations with the IRS employees.
     (ECF No. 1 at 2.) Plaintiff also lists a claim for “assault – covert method”. (Id.) In support of these claims, Plaintiff
24   alleges that he was placed on hold during one telephone call with an IRS employee and that another IRS employee
     was rude to him. (See id.) Plaintiff does not allege any other facts regarding the alleged assault. As the Complaint is
     difficult to decipher, it is unclear whether Plaintiff’s claims arise out of an assault or otherwise falls within one of the
25   exceptions enumerated in section 2680.
26   2
       In addition to negligence and assault, discussed further above, Plaintiff identifies Breach of Contract and
     Injury/Illness as causes of action. (ECF No. 1 at 2.) Plaintiff’s breach of contract claim is addressed further below.
27   The Court is not aware of any state law causes of action for “Injury/Illness” and it is unclear what claim Plaintiff
     intends to refer to by these terms.
28
                                                                   7
 1
     duty, describe how that duty was breached, and explain how that breach caused Plaintiff’s
 2
     injuries.
 3
                     B. The Tucker Act
 4            Plaintiff also lists “Breach of Contract” in the “Cause of Action” section of the Complaint.
 5   (ECF No. 1 at 2.)
 6            The Tucker Act, 28 U.S.C. § 1491, grants the United States Court of Federal Claims
 7   jurisdiction “to render judgment upon any claim against the United States founded upon . . . any
 8   express or implied contract with the United States[.]” 28 U. S .C. § 1491(a)(1). Pursuant to this

 9   statute, the “Court of Federal Claims possesses exclusive jurisdiction of claims arising under the

10   Tucker Act in excess of $10,000.” United States v. Park Place Assocs., 563 F.3d 907, 927 (9th

11   Cir.2009).2 As the Ninth Circuit Court of Appeal explains:

12            The Tucker Act supplies both a basis for the exercise of subject matter jurisdiction
              and a concomitant waiver of sovereign immunity in the Court of Federal Claims.
13            This is a package deal-the waiver of sovereign immunity is coextensive with the
              jurisdiction the statute confers. The Tucker Act thus never waives sovereign
14            immunity for suit in, nor confers jurisdiction on, the [district court.

15
     Id.
16            Here, although the Complaint identifies a claim for breach of contract, Plaintiff has not
17   alleged any facts indicating that a contract existed between Plaintiff and the United States or how
18   that contract was breached. Notably, Plaintiff requests damages in the amount of $3,050,00,
19   which exceeds the $10,000 benchmark for the Tucker Act. However, Plaintiff does not describe
20   whether some or all of these damages are attributable to the alleged breach of contract. To the
21   extent Plaintiff elects to amend his complaint, he should allege facts establishing the existence of

22   a contract with the United States and describe how that contract was breached as well as the

23   amount of any damages Plaintiff contends were caused by the breach. If Plaintiff seeks damages

24   in excess of $10,000.00 for a breach of contract with the United States, his claim is governed by

25   the Tucker Act and is within the exclusive jurisdiction on the Court of Federal Claims.
                     C. CONCLUSION AND ORDER
26
              The Court has screened Plaintiff’s complaint and finds that it fails to state any cognizable
27
     claim.
28
                                                         8
 1           Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “the court should freely give

 2   leave [to amend] when justice so requires.” Accordingly, the Court will provide Plaintiff with

 3   time to file an amended complaint, so that Plaintiff can provide additional factual allegations.

 4   Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Plaintiff is granted leave to file an

 5   amended complaint within thirty days.
             If Plaintiff chooses to amend his complaint, in his amended complaint he must state what
 6
     each named defendant did that led to the deprivation of his constitutional or other federal rights.
 7
     Fed. R. Civ. P. 8(a); Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
 8
     Plaintiff should note that although he has been given the opportunity to amend, it is not for the
 9
     purpose of changing the nature of this suit or adding unrelated claims. George v. Smith, 507 F.3d
10
     605, 607 (7th Cir. 2007) (no “buckshot” complaints).
11
             Plaintiff is advised that an amended complaint supersedes the original complaint, Lacey v.
12
     Maricopa County, 693 F 3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete in
13
     itself without reference to the prior or superseded pleading, Local Rule 220. Therefore, in an
14
     amended complaint, as in an original complaint, each claim and the involvement of each
15   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
16   titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed
17   under penalty of perjury.
18           Plaintiff has a choice on how to proceed. Plaintiff may file an amended complaint if he
19   believes that additional true factual allegations would state cognizable claim(s). If Plaintiff files
20   an amended complaint, the Court will screen that complaint in due course. Alternatively, Plaintiff

21   may choose to stand on his complaint subject to the Court issuing findings and recommendations

22   to a district judge consistent with this order.

23           Based on the foregoing, it is HEREBY ORDERED that:
             1.      Within thirty (30) days from the date of service of this order, Plaintiff shall either:
24
                     a. File a First Amended Complaint; or
25
                     b. Notify the Court in writing that he wants to stand on his Complaint;
26
             2.      If Plaintiff chooses to file an amended complaint, Plaintiff shall caption the
27
                     amended complaint “First Amended Complaint” and refer to case number 1:21-cv-
28
                                                         9
 1              00870-NONE-EPG; and

 2        3.    Failure to comply with this order may result in the dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   July 8, 2021                               /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  10
